955 A.2d 350 (2008)
Louis TYLER, EP-5479 Sci-Fayette, P.O. Box 9999, LaBelle PA 15450, Petitioner
v.
COURT OF COMMON PLEAS PHILADELPHIA, County, PA., Respondents.
No. 30 EM 2008.
Supreme Court of Pennsylvania.
August 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of August, 2008, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The name of the judge is stricken from the caption.
Justice GREENSPAN did not participate in the consideration or decision of this matter.